Exhibit 99.1 MEMORIAL RESORUCE DEVELOPMENT CORP. TABLE OF CONTENTS Page PART II Item 6. Selected Financial Data 2 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 19 1 ITEM6. SELECTED FINANCIAL DATA The following selected financial data should be read in conjunction with “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” contained herein and “Item 8. Financial Statements and Supplementary Data,” contained under Exhibit 99.2 of this report.
